El Juez Asociado Sr. Wolf,
emitió la opinión del tri bnnal.
La presente es nna acusación por conspiración, que dice así:
*572“El fiscal formula acusación contra Rafael Rivera Esbrí, Eduardo Wys y Alvaro Santaella Corton, por un delito de conspiración (misdemeanor), cometido como sigue: Los citados Rafael Rivera Esbrí, Eduardo Wys y Alvaro Santaella Corton, en la ciudad de Ponce, P. R., que forma parte del Distrito Judicial de Ponce P. R., allá en el espacio de tiempo comprendido entre el día primero de julio de 1915, basta fines del mes de enero de 1916, de una manera ilegal, maliciosa, voluntaria, fraudulenta y corrupta, conspiraron, se aso-ciaron, combinaron y pusieron de acuerdo para cometer delitos de infracción de la ley aprobada en marzo 14 de 1907, para “Regla-mentar y Mejorar el Servicio Civil de Puerto Rico,” misdemeanor, solicitando y obteniendo de J. Federico Maura, Enrique Fraile y Juana Clavell, que allí, y entonces eran empleados públicos, pro-fesores graduados de instrucción pública, con ejercicio en las escuelas públicas de Ponce, P. R., una cuota p contribución de carácter polí-tico, o sea cierta cantidad de dinero para fines políticos, cuyos actos son perjudiciales a la salud pública, encaminados a pervertir u obs-truir la justicia o la debida administración de las leyes vigentes en Puerto Rico. Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. ’ ’
Después que se había celebrado el juicio en la Corte de Distrito de Ponce, esta corte dio su opinión en el caso de El Pueblo v. Wys, 25 D. P. R. 510, en la que la corte resolvió que el solicitar dinero para fondos políticos, sin mediar ame-naza directa o indirecta o elemento análogo alguno, no cons-tituía un delito bajo la sección 14 de la Ley del Servicio Civil.
Indicando que éste es un caso por conspiración, y citando gran número de autoridades, el Gobierno arguye que es inne-cesario alegar todos los detalles del delito que los conspira-dores estaban preparando o intentaban preparar.
El artículo 62 del Código Penal dispone lo siguiente:
“Si dos o más personas conspiraren (1) 'para cometer algún cri-men; (2) para acusar falsa y maliciosamente a otra persona de algún crimen, o conseguir que se denuncie o arreste a otra por algún crimen; (3) para promover o sostener algún pleito, causa o proceso infundadamente; (4) para estafar y defraudar a alguna persona en sus bienes por medios en sí criminales, u obtener dinero o bienes *573valiéndose del engaño; y (5) para cometer algún acto perjudicial a la salud pública, o encaminado a pervertir u obstruir la justicia o la debida administración de las leyes, tales personas serán penadas con cárcel por un término máximo de un año, o multa máxima de mil dollars o ambas penas.”
Bajo ese artículo es evidente, y así lo hemos resuelto en el caso de El Pueblo v. Torrellas, 10 D. P. R. 542, que el fin perseguido debe ser o un acto criminal de acuerdo con el número 1, o uno de los actos específicamente prohibidos en los otros cuatro números de dicho artículo. La acusación ante nosotros tiende sólo a imputar una conspiración para cometer un crimen, y en realidad el acto imputado no puede estar comprendido sino en el número 1. La manifestación de que el acto tiende a pervertir la justicia, etc., no es la expresión de un hecho sino una conclusión del que alega, una consecuencia, como en cualquier otro caso, de una conspira-ción para cometer un crimen. Por tanto sólo nos resta con-siderar si la acusación imputa suficientemente una conspira-ción para cometer un delito.
Si el mero hecho de solicitar dinero para fondos políticos, de personas en el servicio civil no es un delito, tampoco puede la combinación de dos o más personas para obtener tales fondos en la forma descrita, ser una conspiración. No hay combinación para cometer un delito puesto que no se describe delito alguno. El Gobierno, sin embargo, insiste en que el delito ha sido descrito haciendo referencia exacta a la sec-ción 14 de la Ley del Servicio Civil. El abogado del Pueblo está en un error puesto que sólo se hace referencia a ‘ ‘ delitos contra el servicio civil.” Pero aún cuando existiera tal refe-rencia exacta, una acusación debe necesariamente contener los hechos y no puede dársele más fuerza haciendo cita de un artículo penal. El caso más específico citado por el fiscal, State v. Glemenson, 99 N. W. 139, fue uno en el que la corte resolvió que en una conspiración para cometer adulterio era innecesario alegar que el acusado sabía que la mujer de que se trataba era casada. El fiscal está en un error al decir *574que en ese caso se resolvió que no era necesaria la alegación de que la mujer era casada. El adulterio, desde los tiempos bíblicos, lia tenido un significado bien establecido en el len-guaje y casi necesariamente debía llevar a la mente de los acusados la idea de que se les imputaba el conocimiento de que la mujer era casada. Lo principal era la conspiración y no el delito. Convenimos que en nna conspiración para cometer un delito la acusación no tiene que expresar los de-talles del crimen que se trataba de cometer con la misma par-ticularidad que una acusación por el crimen en sí. Usando las mismas palabras de algunos de los casos citados por el Gobierno, cuando se alega una conspiración es bastante con que la información impute “certeza de una intención común” (certainty to a common intent). Pero la “certeza de una intención común” (definida en 11 O. J. 75) excluye el tratar de demostrar por inferencia que las palabras de la acusación tienen otro significado. Sin embargo, el actuar bajo esa clase de certeza no justifica el que quien Race la alegación pida a la corte que vaya más allá del significado corriente de las palabras para hacer inferencias en contra del acusado. Uno que no conozca el contenido de la ley del servicio civil puede leer la acusación en este caso, y no sabría nunca que la inten-ción del fiscal era imputar la solicitación de dinero mediante coerción, amenazas, o en otra forma análoga. No hay cer-teza de una intención común. La teoría del Gobierno, como en el caso de Wys, supra, fué que la mera solicitación para fondos políticos, de un empleado del Gobierno, constituía un crimen, y los acusados no fueron notificados de que se les acusaba de haber ejercitado amenazas, coerción, coacción, o medios semejantes. El juicio se celebró bajo la teoría de una mera solicitación.
La prueba en este caso tendía a demostrar la solicitación en la forma prohibida por la sección 14 de la ley del servicio civil. Los acusados, aunque presentaron una éxcepción pre-via, no levantaron en la corte inferior la cuestión de la sufi-*575ciencia de la acusación en el sentido que hemos estado dis-entiendo. La teoría de la defensa era una negativa. Ellos trataron de negar la verdad de los hechos tal como aparecían de la acusación. En estas circunstancias, y habiendo probado actos tan delictivos y abusivos, surgió la cuestión de si no debía considerarse que los acusados habían renunciado a la cuestión de la suficiencia a la acusación. La contestación es como antes, que ellos no fueron informados por la acusa-ción de que se les imputaba coerción o algún-otro elemento semejante. Para usar las palabras del Juez Sr. Harlan en el caso de Buchanan v. Litchfield, 102 U. S. 293.
“Renunciando a todas las consideraciones del caso, en su aspecto moral, basta decir que los principios establecidos de ley no pueden, con seguridad para el público, ser desconocidos con el fin de allanar las dificultades de casos especiales.”
Esta corte ha llegado hasta a revocar un caso en que el acusado confesaba su culpabilidad porque en él no se impu-taba delito alguno. La ley castiga los delitos; la acusación debe imputar un delito. Sólo pueden subsanarse con la prueba los defectos de menor importancia.
La sentencia debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron de la opinión del tribunal.